Citation Nr: 1519459	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder, to include lumbar disc disease at L3-S1.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1979.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at an August 2014 video hearing before the Board.  A transcript of that hearing has been reviewed and is associated with the claims file.

In his August 2013 VA Form 9, the Veteran indicated he recently had a stroke, resulting in residual disabilities to his right arm, right hand, and left leg.  The record contains no indication that the Veteran has filed a claim for non-service-connected pension.  In the interest of offering the Veteran an opportunity to seek all VA benefits for which he might be eligible, the Board refers a claim for non-service-connected pension benefits (i.e., the issue concerning entitlement to a permanent and total rating for nonservice-connected pension purposes) to the RO and directs the RO to contact the Veteran to determine whether he wishes to file a claim for non-service-connected pension.

This appeal was processed, in part, using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case must take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran and his representative if further action is required.



REMAND

The Veteran contends, in essence, that he has developed a low back disorder, which he claims was caused by the physical impact of repeatedly carrying heavy equipment while performing field training and combat maneuvers during active duty service.  Upon review a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudication.

At his August 2014 video hearing before the Board, the Veteran indicated he first began receiving treatment for back pain from VA in 2005.  A review of his VA treatment records in Virtual VA shows that the claims file only contains medical records from January 2011 through June 2013.  On remand, the RO must obtain all outstanding VA treatment records and associate them with the claims file, either physically or electronically.  38 C.F.R. § 3.159(c)(2); see Bell v. Derwinski, 2 Vet. App. 611 (1992).

Available VA treatment records dated September 2011 indicate the Veteran sought medical attention at Caverna Memorial Hospital in August 2011 and that the Veteran brought these medical records, which included a magnetic resonance imaging (MRI) of the spine, to VA to be uploaded to the Computerized Patient Record System (CPRS).  Accordingly, on remand the RO must associate these records with the Veteran's claims file, either physically or electronically.

In light of the above, and upon receipt of any outstanding VA medical records, the Board finds a new VA examination and opinion is required to fully and fairly evaluate the Veteran's claim based on a complete medical history.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) ("Fulfillment of the statutory duty to assist   . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."); see also Marcoux v. Brown, 10 Vet. App. 3, 6 (1996) ("If [the Board] decides that the medical evidence of record is inadequate or incomplete, [the Board] has the authority, indeed the responsibility, to obtain a new medical examination.").

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records from 2005 to the present.  The AOJ must also associate private medical records from the Veteran's August 2014 hospitalization at Caverna Memorial Hospital, which have already purportedly been uploaded to CPRS, with his claims file.

All attempts to procure these records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful efforts in this regard, in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  Next, schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to ascertain the nature and etiology of any currently diagnosed low back disorder.  The claims file, to include all relevant records in VBMS and Virtual VA, must be provided to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner must be performed.  

The examiner is asked to provide a response to the following question:

It is as likely as not (a 50 percent probability or greater) that the Veteran's low back disorder, to include lumbar disc disease at L3-S1, was manifested in service or is otherwise medically related to service, based on the Veteran's account of the physical impact from having to repeatedly carrying heavy equipment while performing field training and combat maneuvers during active duty service?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Thereafter, re-adjudicate the issue of entitlement to service connection for a low back disorder, to include lumbar disc disease at L3-S1.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

